Exhibit 18
                                           U.S. Patent No. 8,595,069 (“’069 Patent”)

      Roku’s advertising platform infringes at least Claim 1 of the ’069 Patent.


            Claim 1                                                     Roku’s advertising platform
1. A computer-implemented           To the extent the preamble is limiting, Roku’s advertising platform performs a computer-
method of dealing with online       implemented method of dealing with online activity of a first user having a first set-top box and a
activity of a first user having a   first online user interface device.
first set-top box and a first
online user interface device,       See, e.g., evidence and analysis for claim limitations (a)-(c) below.
the method comprising:




                                    Source: https://info.advertising.roku.com/Oneview_Product_Guide (Roku
                                    OneView_The_Ad_Platform_Built_for_TV_Streaming_One_Sheet.pdf)




                                                                    1
            Claim 1                                                      Roku’s advertising platform
(a) receiving at a computer a       Roku’s advertising platform performs the step of receiving at a computer a notification, wherein
notification, wherein the           the notification: (i) includes or references a first set-top box identifier, and (ii) results from and
notification: (i) includes or       signifies a first television advertisement presented using the first set-top box that corresponds to
references a first set-top box      the first set-top box identifier.
identifier, and (ii) results from
and signifies a first television    For example, Roku’s advertising system receives a notification resulting from and indicating a TV
advertisement presented using       advertisement presented using a set-top box, and that notification identifies the set-top box using a
the first set-top box that          set-top box identifier.
corresponds to the first set-top    See, e.g.:
box identifier; and




                                    https://developer.roku.com/docs/developer-program/advertising/roku-advertising-framework.md




                                                                     2
Claim 1       Roku’s advertising platform




          3
Claim 1       Roku’s advertising platform




          4
Claim 1       Roku’s advertising platform




          5
6
            Claim 1                                                       Roku’s advertising platform
                                    Source: https://developer.roku.com/docs/developer-program/advertising/integrating-
                                    rokuadvertising-framework.md
(b) using the notification,         Roku’s advertising platform performs the step of, using the notification, automatically with the
automatically with the              computer causing a first action to be taken with respect to online activity through the first online
computer causing a first action     user interface device subsequent to presentation of the first television advertisement, which first
to be taken with respect to         online user interface device corresponds, at a time of the first action, to a first online user interface
online activity through the first   device identifier.
online user interface device
subsequent to presentation of       For example, the Roku advertising platform uses the notification it received as a result of the
the first television                television advertisement to cause an action (such as, e.g., delivering an advertisement to an online
advertisement, which first          device or selecting an ad for display on the online device) with respect to online activity on an
online user interface device        online device having a device identifier.
corresponds, at a time of the       See, e.g.:
first action, to a first online
user interface device identifier;




                                    Source: https://info.advertising.roku.com/Oneview_Product_Guide (Roku
                                    OneView_The_Ad_Platform_Built_for_TV_Streaming_One_Sheet.pdf)




                                                                      7
Claim 1                                     Roku’s advertising platform




          Source: https://docs.roku.com/published/userprivacypolicy/en/us


                                        8
Claim 1                                    Roku’s advertising platform




          Source: https://info.advertising.roku.com/Oneview_Product_Guide (Roku
          OneView_The_Ad_Platform_Built_for_TV_Streaming_One_Sheet.pdf)




                                       9
Claim 1        Roku’s advertising platform




          10
Claim 1        Roku’s advertising platform




          11
            Claim 1                                                     Roku’s advertising platform




                                   Source: https://docs.roku.com/published/userprivacypolicy/en/us
(c) wherein the first online       In Roku’s advertising platform, the first online user interface device identifier and the first set top
user interface device identifier   box identifier are associated without using personally identifiable information pertaining to a user
and the first set top box          of the set-top box that corresponds to the first set-top box identifier, based on automatically

                                                                   12
            Claim 1                                                      Roku’s advertising platform
identifier are associated          recognizing that the first online user interface device corresponding to the first online user
without using personally           interface device identifier and the first set-top box corresponding to the first set-top box identifier
identifiable information           are connected, independently of each other, to a common local area network.
pertaining to a user of the set-
top box that corresponds to the    For example, in Roku’s probabilistic device-linking, the set-top box identifier and the online
first set-top box identifier,      access identifer are associated based on their connection to a common LAN.
based on automatically
recognizing that the first         See, e.g.:
online user interface device
corresponding to the first
online user interface device
identifier and the first set-top
box corresponding to the first
set-top box identifier are
connected, independently of
each other, to a common local
area network.




                                   Source: https://docs.roku.com/published/userprivacypolicy/en/us




                                                                    13
Claim 1                                       Roku’s advertising platform




          Source: https://www.mediapost.com/publications/article/255323/probabilistic-or-
          deterministicwhats-the-best (by Laura Koulet - Senior Product Manager DataXu)
          “DataXu helps crack the code of cross device usage, enabling you to deliver your brand’s message
          to the right consumers at the right time in the right format on the right device. By combining
          deterministic and probabilistic data together and creating a curated graph, DataXu is able to fully
          understand how people or households engage with brands across each device along their path to
          purchase.”




                                         14
Claim 1                                     Roku’s advertising platform




          Source: Cross-device solutions made simple: discover dataxu's OneView technology
          https://www.youtube.com/watch?v=ZCYttkjjtHY (1:58-2:20)




                                       15
